Name: Commission Regulation (EEC) No 495/88 of 24 February 1988 providing for the grant of private storage aid fixed at a standard rate in advance for lamb in region 7
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2. 88 Official Journal of the European Communities No L 51 /13 COMMISSION REGULATION (EEC) No 495/88 of 24 February 1988 providing for the grant of private storage aid fixed at a standard rate in advance for lamb in region 7 HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3908/87 (2), and in particular Articles 6 ( 1 ) (a) and 7 (7) thereof, Whereas, in view of the serious difficulties on the market in sheepmeat in Spain and Portugal, private storage aid should be granted in region 7 ; whereas the total quantity for which storage contracts may be concluded should, however, be limited to 3 000 tonnes ; Whereas the provisions of Commission Regulation (EEC) No 2659/80 (3) should be followed in respect of the grant of private storage aid for sheepmeat ; Whereas provisions should be adopted to ensure that the animals involved are slaughtered exclusively in slaughter ­ houses which are approved and supervised in accordance with the provisions of Council Directive 64/433/EEC (4), as last amended by Directive 83/90/EEC (*) ; Whereas Article 3 of Council Regulation (EEC) No 2644/80 (*) provides that, if the market situation so requires, the period of storage may be curtailed or extended ; whereas it is therefore appropriate that, in addition to the amounts of aid granted for a specific storage period, amounts to be added or reduced in the event of that period being extended or curtailed should also be fixed ; Whereas foreseeable market conditions make it necessary to provide for flexible storage periods of between four and seven months ; whereas a certain tolerance may be intro ­ duced between the contracted quantity and the quantity actually stored and kept in store ; Whereas it is necessary to regulate the destorage oper ­ ations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 1 1 . Applications may, in region 7, and subject to an overall limit of 3 000 tonnes, be submitted until 1 April 1988 for aid for the private storage of lamb carcases or half carcases. Applications submitted on or after the day following that on which the total quantity applied for exceeds 3 000 tonnes shall not be accepted. Quantities in respect of which applications are lodged on the day the overall limit is exceeded shall be reduced proportionally. The amounts of this aid, by tonne of product, bone-in, are fixed in the Annex pursuant to Article 6 ( 1 ) of Regulation (EEC) No 2659/80 . If the market situation makes it advisable, the deadline for the submission of applications may be changed. 2. The amount of aid shall be adjusted if the period of storage is extended or reduced. The supplements per month and deductions per diem are specified in the Annex. 3 . Subject to the provisions of this Regulation, the provisions of Regulation (EEC) No 2659/80 shall apply. Article 2 Only meat produced in accordance with the provisions of Article 3 (1 ) A (a) to (e) of Directive 64/433/EEC shall be eligible for private storage aid. Article 3 1 . The minimum quantity per contract shall be two tonnes expressed as bone-in meat ; it may, where the provisions of the second paragraph of Article 1 ( 1 ) are applied, be less than that quantity. 2. Placing in storage must be carried out within eight days of the date of conclusion of the contract. Article 4 1 . The actual storage period shall be chosen by the storer at the end of the storage period but may not be less than four months nor exceed seven months. If the Storage period exceeds four months the aid shall be increased in accordance with Article 1 (2). (') OJ No L 183, 16 . 7. 1980, p. 1 . (2) OJ No L 370, 30 . 12. 1987, p. 16 . (3) OJ No L 276, 20. 10 . 1980, p. 12. 0 OJ No 121 , 29. 7 . 1964, p . 2012/64. if) OJ No L 59, 5. 3 . 1983, p . 10. ( «) OJ No L 275, 18 . 10. 1980, p. 8 . No L 51 /14 Official Journal of the European Communities 25. 2. 88 2. If the quantity actually stored and kept in storage for the minimum storage period is less than the quantity for which the contract was concluded and : (a) not less than 90 % of that quantity, the amount of aid referred to in the second subparagraph of Article 1 ( 1 ) shall be reduced proportionally ; (b) less than 90 % but more or equal to 80 % of that quantity, private storage aid is paid for half of the quantity actually stored ; (c) less than 80 % of this quantity, private storage aid shall not be paid. Article 5 1 . The minimum quantity for each removal is fixed at two tonnes expressed as bone-in meat per store and per contractor. However, where the quantity left in a store is less than this quantity, one further withdrawal operation of the remaining quantity or part thereof shall be permitted. Where the withdrawal conditions referred to in the preceding subparagraph are not complied with :  the amount of aid for the quantity withdrawn shall be calculated in accordance with Article 4 ( 1 ), and  15 % of the security referred to in Article 7 shall be declared forfeit in respect of the quantity withdrawn. 2. The storer shall inform the intervention agency in good time before the commencement of withdrawal operations, stating the quantities he intends to withdraw. The intervention agency may require that this notification be made at most two working days before commence ­ ment of operations. Where this requirement is not complied with but where sufficient evidence has been furnished, to the satisfaction of the competent authority, as to the date of withdrawal from store and the quantities concerned :  the amount of aid shall be calculated in accordance with Article 4 (1 ), and  1 5 % of the security referred to in Article 7 shall be declared forfeit in respect of the quantity concerned. For all other cases where that requirement is not complied with :  no aid shall be paid under the contract concerned, and  the whole of the security referred to in Article 7 shall be declared forfeit in respect of the contract concerned. Article 6 1 . The storage period shall terminate on the day before the first day of removal from storage, 2. The periods, dates and time limits referred to in this Regulation shall be determined in accordance with Council Regulation (EEC, Euratom) No 1182/71 ('). However, Article 3 (4) of that Regulation shall not apply to the determination of the period of storage as referred to in Article 4 ( 1 ). Article 7 The amount of the security referred to in Article 4 (2) of Regulation (EEC) No 2659/80 shall be 120 ECU per tonne. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 February 1988 . For the Commission Frans ANDRIESSEN Vice-President (' OJ No L 124, 8 . 6. 1971 , p. 1 . 25. 2. 88 Official Journal of the European Communities No L 51 /15 ANNEX (ECU per tonne) Product in respect of which aid is granted Amount of aid for a storage period of four months Amount to be added or deducted per day 0204 10 00 I carcases or half carcases of lamb 900 1,2